DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim 12 is objected to because of the following informalities: “the current output terminal” has no antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2015/0171749 A1).

Instant Claim 1: A pixel circuit,  (“Examples of voltage regulator 110 (fig 3) may include, but are not limited to, those voltage regulators as shown in FIG. 1 and FIG. 2. Voltage regulator 110 can be coupled to, or integrated into, any suitable components in image sensor 100. For example, image sensor 100 may include components such as a complementary metal oxide semiconductor (CMOS) pixel array (not shown), a control circuitry (not shown), and a readout circuitry (not shown).” (Guo, paragraph 58)  The pixel array of Guo corresponds to the pixel circuit of the claim.)

comprising a gate signal terminal,  (“The operational amplifier 41 (fig 2) has its output connected to a gate of a PMOS transistor 39.” (Guo, paragraph 40))

a data signal terminal,  (“The source of the PMOS transistor 39 (fig 2) is connected to a high voltage (power supply) 37,” (Guo, paragraph 40)  The source of the PMOS transistor 39 of Guo corresponds to the data signal terminal of the claim.)

a switch signal terminal  (“In another embodiment, the switch 33 (fig 2) may be a PMOS transistor. In such an embodiment, a separate control signal is necessary for the PMOS transistor 33.” (Guo, paragraph 41)  The control signal terminal on the PMOS transistor of Guo corresponds to the switch signal terminal of the claim.)

and a voltage division control signal terminal,  (“As discussed before, the voltage divider 12 may be implemented as a resistor divider that includes at least a first resistor 19 and a second resistor 20 connected in series. An end of the first resistor 19 opposite to the second resistor 20 may be connected to an input voltage 25 via a PMOS transistor 28 and to the ground 38 via a NMOS transistor 33.” (Guo, paragraph 41)  Referring to fig 2 of Guo, the source of the PMOS transistor 28 corresponds to the voltage division control signal terminal of the claim.)

the pixel circuit further comprising: a current source sub-circuit, connected to the gate signal terminal, the data signal terminal and the switch signal terminal respectively,  (“The voltage regulator 10 (fig 2) also includes the voltage source block 11, the voltage divider block 12, the negative charge pump block 13, and the pull-down current source block 14.” (Guo, paragraph 39)  The pull-down current source block 14 of Guo corresponds to the current source sub-circuit of the claim.)

and configured to store a drive voltage based on a voltage at the data signal terminal when the gate signal terminal receives a gate drive signal,  (“The pull down current source 14 (fig 2) may include PMOS transistors 29, 32 and NMOS transistors 30, 31, 34, 35. … The PMOS transistor 32 and the NMOS transistor 31 are connected in this order between the high voltage 37 and the output terminal 24.” (Guo, paragraph 43)  The high voltage 37 of Guo corresponds to the drive voltage of the claim.)

and output a drive current to a light-emitting device based on the stored drive voltage when the switch signal terminal receives a light-emitting control signal,  (“Each of the pixels includes a photodiode PD,” (Guo, paragraph 62)  The photodiode PD of Guo corresponds to the light-emitting device of the claim.
In addition, the pull-down current source block 14 outputs a (drive) current.)

a current value of the drive current being positively correlated to a voltage value of the drive voltage;  (“Referring to FIG. 2, in order to obtain a negative output voltage 24, the PMOS regulator 11, the voltage divider 12, and the negative charge pump 13 will be activated, while the pull down current source 14 will be deactivated.” (Guo, paragraph 45))

and a voltage divider sub-circuit, connected to the voltage division control signal terminal and the current source sub-circuit respectively,  (“The voltage regulator 10 (fig 2) also includes the voltage source block 11, the voltage divider block 12, the negative charge pump block 13, and the pull-down current source block 14.” (Guo, 

and configured to regulate an equivalent resistance value of the voltage divider sub-circuit in an output path through which the drive current is output to the light-emitting device, based on a voltage division control signal received by the voltage division control signal terminal.  (“a voltage divider including at least a first resistor and a second resistor with a resistance ratio of 1:(X-1), the input being connected to the first resistor and the output being connected to the second resistor;” (Guo, paragraph 15))


Instant Claim 2: The pixel circuit according to claim 1, further comprising a light-emitting power source terminal and a current output terminal; wherein the light-emitting power source terminal is configured to supply power for the current source sub-circuit, and the current output terminal is configured to output a drive current to the light-emitting device;  (“Referring to FIG. 2, in order to obtain a negative output voltage 24, the PMOS regulator 11, the voltage divider 12, and the negative charge pump 13 will be activated,” (Guo, paragraph 45)  The negative charge pump 13 of Guo corresponds to the light-emitting power source of the claim.  The current associated with the output of negative charge pump 13 corresponds to the current output terminal.)

and the current source sub-circuit and the voltage divider sub-circuit are connected in series between the light-emitting power source terminal and the current output terminal.  (Referring to fig 2 of Guo, the pull-down current source block 14 and the voltage divider block 12 of Guo are connected in series between various other components.)


Instant Claim 3: pixel circuit according to claim 2, wherein the light-emitting power source terminal is connected to the current source sub-circuit, and the current output terminal is connected to the voltage divider sub-circuit.  (Referring to fig 2 of Guo, the various components are connected to each other.)


Instant Claim 4: The pixel circuit according to claim 3, wherein the voltage divider sub-circuit comprises a first transistor; wherein a gate of the first transistor is connected to the voltage division control signal terminal, and a source and a drain of the first transistor are each connected to one of the current source sub-circuit and the current output terminal.  (Referring to fig 2 of Guo, transistor 33 corresponds to the first transistor of the claim.)


Instant Claim 7: The pixel circuit according to claim 1, wherein the current source sub-circuit comprises: a data write secondary circuit, a storage secondary circuit, a drive secondary circuit and a switch control secondary circuit, wherein the data write secondary circuit is connected to the storage secondary circuit, the drive secondary circuit, the gate signal terminal and the data signal terminal respectively, and is configured to write a drive voltage to the storage secondary circuit based on the voltage at the data signal terminal when the gate signal terminal receives the gate drive signal; the storage secondary circuit is further connected to the drive secondary circuit, and is configured to store the drive voltage, and supply the drive voltage for the drive secondary circuit; the drive secondary circuit is configured to output a drive current to the light-emitting device based on a drive voltage supplied by the storage secondary circuit, wherein the current value of the drive current is positively correlated to the voltage value of the drive voltage; and the switch control secondary circuit is connected to the drive secondary circuit and the switch signal terminal respectively, and is configured to turn on the output path of the drive current when the switch signal terminal receives a light-emitting control signal.  (Referring transistor 29 and NMOS transistor 34 corresponds to the data write secondary circuit of the claim; high voltage 37, NMOS transistor 35, and PMOS transistor 32 correspond to the storage secondary circuit, drive secondary circuit, and switch control secondary circuit of the claim, respectively.)


Instant Claim 8: The pixel circuit according to claim 7, wherein the gate signal terminal comprises a first terminal and a second terminal,  (“The operational amplifier 41 (fig 2) has its output connected to a gate of a PMOS transistor 39.” (Guo, paragraph 40)  The gate of PMOS transistor 39 of Guo corresponds to the first terminal and second terminal of the claim.)

and the date write secondary circuit comprises a first N-type transistor and a first P-type transistor; wherein a gate of the first N-type transistor is connected to the first terminal, and a source and a drain of the first N-type transistor are each connected to one of the data signal terminal and the storage secondary circuit; and a gate of the first P-type transistor is connected to the second terminal, and a source and a drain of the first P-type transistor are each connected to one of the data signal terminal and the storage secondary circuit.  (Referring to fig 2 of Guo, the NMOS transistor 34 and PMOS transistor 29 correspond to the first N-type transistor and first P-type transistor of the claim, respectively.)


Instant Claim 9: The pixel circuit according to claim 7, wherein the drive secondary circuit comprises a drive transistor, wherein a gate of the drive transistor is connected to the data write secondary circuit and the storage secondary circuit, and a drain and a source of the drive transistor are each connected to one of the switch control secondary circuit and the current output terminal of the pixel circuit.  (Referring to fig 2 of Guo, the NMOS transistor 35 corresponds to the drive transistor of the claim.)


Instant Claim 11: The pixel circuit according to claim 7, wherein the switch control secondary circuit comprises a second transistor, wherein a gate of the second transistor is connected to the switch signal terminal, and a source and a drain of the second transistor are each connected to one of the light-emitting power source terminal of the pixel circuit and the drive secondary circuit.  (Referring to fig 2 of Guo, the PMOS transistor 32 corresponds to the drive transistor of the claim.)


Instant Claim 12: The pixel circuit according to claim 1, wherein the pixel circuit further comprises an initialization sub-circuit, the initialization sub-circuit being connected to the current output terminal of the pixel circuit, and being configured to set a voltage at the current output terminal to an initialization voltage before the current source sub-circuit stores the drive voltage based on the voltage at the data signal terminal each time.  (“Referring to FIG. 2, the voltage source 11 is shown as a PMOS regulator, which includes an operational amplifier 41 and a plurality of PMOS transistors 26, 39 and 40. The operational amplifier 41 may receive a reference voltage at its inverting input 23 and a feedback voltage at its positive input. The operational amplifier 41 has its output connected to a gate of a PMOS transistor 39.” (Guo, paragraph 40)  The voltage source 11 of Guo corresponds to the initialization sub-circuit of the claim.)


Instant Claim 13: The pixel circuit according to claim 12, wherein the pixel circuit further comprises an initialization signal terminal,  (Referring to fig 2 of Guo, inverting input 23 terminal corresponds to the initialization signal terminal of the claim.)

and the initialization sub-circuit comprises a third transistor; wherein a gate of the third transistor is connected to the initialization signal terminal, and a source and a drain of the third transistor are each connected to one of the current output terminal and a common voltage line.  (Referring to fig 2 of Guo, PMOS transistor 26 corresponds to the third transistor of the claim.)


Instant Claim 15: (Method claim 15 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 16: (Claim 16 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 17: A display substrate,  (“During image acquisition, the pixels may acquire image data (e.g., photogenerated electrical charges). The image data from all of the pixels may be used to construct an image as is known in the art.” (Guo, paragraph 59)  Therefore, the device of Guo contains a display and a display substrate.)

	The remainder of claim 17 is substantially identical to claim 1, and thus, is rejected under similar rationale.


Instant Claim 18: The display substrate according to claim 17, further comprising a voltage division control circuit connected to each of the pixel circuits via a plurality of control lines; wherein each of the plurality of control lines meets one of the following conditions: each of the control lines connects the voltage division terminal of one of the pixel circuits to the voltage division control circuit; and the display substrate comprises a plurality of display units, each of the display units comprising a plurality of pixel circuits, wherein each of the control lines connects voltage division control terminals of all the pixel circuits in a display unit to the voltage division control circuit.  (“The voltage regulator 10 (fig 2) also includes the voltage source block 11, the voltage divider block 12, the negative charge pump block 13, and the pull-down current source block 14.” (Guo, paragraph 39)  The voltage divider block 12 of Guo corresponds to the voltage division control circuit of the claim.
In addition, referring to fig 2 of Guo, voltage divider block 12 contains circuit lines connecting with the other components of the device.)


Instant Claim 19: The display substrate according to claim 17, wherein the plurality of pixel circuits are arranged in a plurality of rows and columns,  (“The CMOS pixel array may include a two-dimensional array of CMOS pixels that are arranged in rows (e.g., rows R1 through Ry) and columns (e.g., column C1 through Cx).” (Guo, paragraph 59))

and the display substrate further comprises a gate drive circuit and a data drive circuit; wherein the gate drive circuit is connected to each of the plurality of pixel circuits via a plurality of gate lines, each of the plurality of gate lines connecting gate signal terminals of a row of pixel circuits to the gate drive circuit; and the data drive circuit is connected to each of the plurality of pixel circuits via a plurality of data lines, each of the plurality of data lines connecting data signal terminals of a column of pixel circuits to the data drive circuit.  (The pixel array of Guo contains signals for activating the gates of rows of pixels and signals for providing data to the columns of pixels.  These signals originate from a gate drive circuit and a data drive circuit, respectively.)


Instant Claim 20: A display device, comprising a display substrate according to claim 17.  (“During image acquisition, the pixels may acquire image data (e.g., photogenerated electrical charges). The image data from all of the pixels may be used 


Instant Claim 21: The pixel circuit according to claim 1, wherein the voltage divider sub-circuit is configured to regulate the equivalent resistance value such that the equivalent resistance value is negatively correlated to the drive voltage stored by the current source sub-circuit.  (“Embodiments disclosed herein are related to a voltage regulator that is capable of providing a plurality of output ranges so as to meet various requirement for different voltage ranges with one simple solution. The plurality of output ranges may include a negative range, a positive range, and ground.” (Guo, paragraph 25))


Instant Claim 22: (Claim 22 is substantially identical to claim 21, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo.

Instant Claim 10: The pixel circuit according to claim 7, wherein the storage secondary circuit comprises a first capacitor, wherein a first terminal of the first capacitor is connected to the data write secondary circuit and the drive secondary circuit, and a second terminal of the first capacitor is connected to a common voltage line.  (Although Guo does not explicitly teach a capacitor, such would be obvious to use for a storage device.
In addition, the high voltage 37 line (Guo, fig 2) corresponds to the common voltage line of the claim.)


Instant Claim 14: The pixel circuit according to claim 1, wherein the pixel circuit further comprises the light-emitting device, and the light-emitting device is an organic light-emitting diode; wherein the organic light-emitting diode is configured to emit light by receiving the drive current output by the current source sub-circuit.  (“During image acquisition, the pixels may acquire image data (e.g., photogenerated electrical charges). The image data from all of the pixels may be used to construct an image as is known in the art.” (Guo, paragraph 59)  Although Guo does not explicitly teach an OLED, such would be obvious to use for each pixel’s light-emitting device.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626